Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 and 5-18 are pending.
Claims 1-3 and 5-18 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JK Ryu on July 07, 2022.

Please amend claims 1 and 8 as follows: 

1. (Currently amended) A method comprising:
receiving a workload generated by an application running in a first server node among a plurality of server nodes that are coupled to a rack;
monitoring a latency requirement for the workload and detecting a violation of the latency requirement for processing the workload in the first server node;
according to detection of the violation of the latency requirement, calculating rewards for migrating the workload to other server nodes in the rack based on a status of system utilization of the rack;
identifying, based on the reward being greater than a threshold, a target server node that maximizes the reward among all the candidate server nodes in the rack;

migrating the workload from the first server node to the target server node,
wherein the latency requirement for the workload dynamically changes depending on a quality of service (QoS) requirement of the application and the status of the system utilization of the rack, and
wherein the rack is compatible with a nonvolatile memory express over fabrics (NVMeoF) standard, and the plurality of storage devices are NVMeoF devices.

8. (Currently amended) A rack comprising:
a plurality of server nodes;
a plurality of storage devices coupled to the rack;
a fabric providing connectivity among the plurality of server nodes and the plurality of storage devices; and
a scheduler comprising a tail latency anomaly monitor (TLAM) and a target discovery unit (TDU),
wherein the TLAM is configured to monitor a latency requirement for each of a
plurality of workloads generated by applications running in one or the plurality of server nodes and detect a violation of the latency requirement for a workload, among the workloads, that is generated by an application running in a first server node among the plurality of server nodes,
and
 wherein the TDU is configured to:
calculate rewards for migrating the workload to other server nodes in the rack based on a status of system utilization of the rack;
identify, based on the reward being greater than a threshold, a target server node that maximizes the reward among all the candidate server nodes in the rack;

migrate the workload from the first server node to the target server node,
wherein the latency requirement for the workload dynamically changes depending on a quality of service (QoS) requirement of the application and the status of the system utilization of the rack, and
wherein the rack is compatible with a nonvolatile memory express over fabrics (NVMeoF) standard, and the plurality of storage devices are NVMeoF.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 8, the primary reason for allowance is the inclusion of  “calculate rewards for migrating the workload to other server nodes in the rack based on a status of system utilization of the rack; identify, based on the reward being greater than a threshold, a target server node that maximizes the reward among all the candidate server nodes in the rack” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
 Primary Examiner, Art Unit 2196